Citation Nr: 0927186	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-38 315A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, inter alia, granted service 
connection for asthma and assigned a noncompensable rating, 
and denied service connection for PTSD.  The Veteran appealed 
these actions separately, and in an October 2004 rating 
action, the disability rating for asthma was increased to 10 
percent, effective from October 2001.  The claims were 
previously before the Board in June 2007 and were remanded 
for further development.  

In his November 2004 Substantive Appeal, the Veteran 
indicated that he desired a hearing before the Board.  In 
November 2005, he withdrew his request.  No other requested 
for a hearing is pending. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the claim was previously before the Board in 
June 2007 and was remanded for further development.  
Unfortunately, another remand is required.  Although the 
Board regrets the additional delay, it is necessary to ensure 
due process is followed and that the Veteran is afforded 
every possible consideration.

The Veteran is seeking service connection for PTSD, which he 
contends results from his experiences in service.  
Specifically, he reports that between December 1967 and 
February 1968, during the Tet offensive, he was tasked with 
helping to organize the bodies of U.S. soldiers killed in 
action, and he was sent alone on a mission to pick up 
ammunition.  The RO contacted the United States Armed Forces 
Service Center for Research of Unit Records (USASCRUR) (now 
called Joint Services Records and Research Services (JSSRC)) 
and attempted to verify these stressful events, but the wrong 
dates were provided.  On remand, the AMC/RO was instructed to 
contact the Veteran and request that he provide more specific 
details regarding his claimed stressors.  Thereafter, the 
available information was to be resubmitted to JSRRC with the 
proper dates in another attempt to verify the claimed 
stressors.  

The AMC/RO sent the Veteran a letter requesting "a 
comprehensive and detailed statement regarding the 
stressor(s)" to which he was exposed in service, and the 
Veteran did not respond.  It appears from the record that the 
AMC/RO did not attempt to verify the Veteran's alleged 
stressors based on the dates he had earlier provided, as 
directed by the Board's remand instructions.  When any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required to attempt to verify 
the stressors the Veteran reports as taking place in 1968. 

The Veteran is seeking a disability rating for asthma in 
excess of the currently assigned 10 percent.  Pursuant to the 
Board's remand instructions, he was afforded a VA 
examination, including a pulmonary function test (PFT), in 
December 2008.  The examiner was specifically asked to report 
whether the Veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication, as the frequency of medication is one of the 
criteria for rating asthma.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2008).  The examiner noted that the Veteran uses 
albuterol, but he did not report the frequency of use as 
requested.  Therefore, a remand is required.  Stegall, 11 
Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States Army and 
Joint Services Records Research Center 
(JSRRC) to obtain specific details of the 
veteran's alleged stressors while serving 
in the Republic of Vietnam, to include 
during the Tet Offensive in 1968.  The 
AMC/RO should provide the best and most 
specific information available regarding 
the reported dates of the Veteran's 
alleged stressful incidents, with units 
of assignment, and request morning 
reports and unit records from JSRRC in an 
attempt to verify the Veteran's 
whereabouts during his alleged stressful 
incidents.  Any other source where 
records might be archived should also be 
contacted.

2.  If, and only if, a confirmed stressor 
is found, the RO should schedule the 
Veteran for a VA psychiatric examination.  
The claims folder must be made available 
to the examiner for review.  All 
necessary studies or tests deemed helpful 
by the examiner should be accomplished.  
The examiner should specify (1) whether 
each alleged stressor found to be 
established by the record was sufficient 
to produce PTSD; and (2) whether there is 
a link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  All 
findings should be reported in detail.  

A complete rationale should be provided 
for any opinion expressed.

3.  If possible, return the claims file 
to the VA examiner who conducted the 
December 2008 pulmonary examination and 
request that he identify all medications 
the Veteran uses for his asthma, as well 
as the frequency of use.  

If that examiner is not available, 
forward the claims file to an appropriate 
VA examiner with instructions to review 
the record and describe the type of 
medication the Veteran uses and the 
frequency of use.  If the examiner is 
able to provide the information based on 
a review of the record alone, another 
examination is not necessary.  If that 
examiner cannot provide the information 
without an examination, the Veteran 
should be scheduled for a pulmonary 
examination to determine the current 
severity of the service-connected asthma.  
All indicated testing should be 
conducted, including pulmonary function 
tests which report the Veteran's FEV-1 
and FEV-1/FVC.  The examiner should 
specifically describe the type of 
medication the Veteran uses and the 
frequency of use.

4.  Review the record and complete any 
further development, as needed.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




